Case: 21-10536     Document: 00516209753         Page: 1     Date Filed: 02/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      February 21, 2022
                                  No. 21-10536                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Isidro Jimmy Loya,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:20-CR-77-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Isidro Jimmy Loya pleaded guilty to possession with intent to
   distribute 50 grams and more of methamphetamine (actual) in violation of
   21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). The district court sentenced Loya to
   121 months of imprisonment. The court also imposed a five-year term of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10536      Document: 00516209753           Page: 2    Date Filed: 02/21/2022




                                     No. 21-10536


   supervised release and ordered, among other conditions, special conditions
   requiring him to “participate in outpatient mental health treatment services
   as directed by the probation officer until successfully discharged” and to
   “participate in an outpatient program approved by the probation officer for
   treatment of narcotic, drug, or alcohol dependency that will include testing
   for the detection of substance use.”
          Loya argues that the district court erred in imposing the mental health
   treatment condition because—although he admits to having a history of
   depression and suicide attempts—he does not currently have thoughts of
   suicide and is coping with his depression, and he questions whether he will
   need such treatment when he is released from confinement in 8 to 10 years.
   Additionally, Loya argues that the requirement that he participate in
   outpatient mental health treatment and substance abuse treatment “as
   directed” or “as approved” by his probation officer constitutes an
   impermissible delegation of judicial authority. He concedes that he did not
   raise these issues before the district court and that review is for plain error.
   See United States v. Huerta, 994 F.3d 711, 715 (5th Cir. 2021).
          The mental health treatment condition is reasonably related to Loya’s
   personal history and characteristics as detailed in the presentence report
   adopted by the district court.      See 18 U.S.C. § 3553(a)(1); 18 U.S.C.
   § 3583(d)(1). Loya has therefore failed to show error, plain or otherwise, in
   the district court’s imposition of the special condition of supervised release.
   See Puckett v. United States, 556 U.S. 129, 135 (2009). Though Loya posits
   that he may not need mental health treatment when he is released from prison
   in 8 to 10 years, if that turns out to be the case, he may seek a modification of
   the challenged condition under § 3583(e)(2) and a hearing under Federal
   Rule of Criminal Procedure 32.1(c) any time before the expiration of his term
   of supervised release.




                                          2
Case: 21-10536     Document: 00516209753          Page: 3   Date Filed: 02/21/2022




                                   No. 21-10536


         This court has repeatedly upheld, in unpublished cases, the language
   of the mental health and substance abuse treatment conditions ordered in
   Loya’s case against challenges that they constituted impermissible
   delegations of judicial authority. See, e.g., United States v. Dixon, 724 F.
   App’x 334, 336 (5th Cir. 2018); United States v. Grigsby, 752 F. App’x 180,
   182 (5th Cir. 2019); United States v. Rhodes, 694 F. App’x 259, 260 (5th Cir.
   2017). Moreover, the lack of binding precedent supporting Loya’s argument
   means that he cannot prevail on plain error review. See United States v.
   Evans, 587 F.3d 667, 671 (5th Cir. 2009).
         The judgment of the district court is AFFIRMED.




                                        3